DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 8/16/21 has been entered.
 
Status of the Claims
Receipt is acknowledged of the Applicant’s response filed on 8/16/21. Claims 1   and 4 have been amended. Claims 13 – 17 are withdrawn due to a restriction requirement. Claims 1 – 12 and 18 are now pending.
	All outstanding objections and rejections, except for those maintained below, are withdrawn in light of applicant’s amendments/remarks filed on 8/16/21.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 5 recites that the polymer body is coated with “a” layer. It is unclear if this is the same layer of claim 1 or an additional layer. Since the claim recites “a” layer covering the polymer body, it seems to be a different layer from the layer of claim 1; however, according to claim 1, the layer of claim 1 is the layer that is covering the polymer body.

(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 5, 6 and 11 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 1 recites “at least one… material layer” but claims 5, 6 and 11, which depend from claim 1, broadens the limitation by reciting “a layer or a layer composite”, “the layer or layer composite”, and “the layer and the layer composite”, respectively.


Claim Rejections - 35 USC § 102
Claims 1 – 3, 5 - 12 and 18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by BOYCE et al (US 2014/0017454).
Claims 1, 6, 10, 11 and 18: BOYCE discloses (see entire document) a material comprising a surface which is coated with a topographic pattern [reading on the claimed structured polymer]; the material comprises a polymer substrate, specifically PDMS [which is also the polymer substrate used in the present invention], which is covered with at least one nano- or micrometer-thick layer [as claimed], wherein the layer is selected from a metal such as gold, aluminum, etc. or a polymer such as  p(EGDA), p(HEMA), etc. (abstract, [0002], [0005], [0013], [0122], [0142]). 
The layer is wrinkled ([0006], [0007]) [reading on the claimed deformation and the claimed surface-structured].
The deformation can be periodic and graded, the amplitude can also be graded, the topographical pattern can optionally have at least two different periodic patterns and can be oriented in different directions ([0124], fig 1) [reading on the claimed periodic deformation and arrangement of multiple different deformation types].
2 to about 10 m2 [i.e. 100,000 cm2] ([0131]) [reading on the claimed greater than or equal to 100 cm2].
Example 4 discloses isotropic deformation ([0200]) [reading on the claimed isotropic] and discloses that one can make the layers uniform or graded ([0035], [0041],  figs 23 and 29) [reading on the claimed anisotropic or isotropic, respectively].
BOYCE discloses a coating having an elastic modulus of 775 MPa and a 
 PDMS substrate having an elastic modulus of 0.45 MPa ([0226]) [reading on the claimed elastic modulus of the material of the polymer body being less than the elastic modulus of the layer material].
BOYCE discloses that the layer is formed by any of various methods, including through thermal or through chemical vapor deposition (CVD) which involves a chemical reaction of vapor phase chemicals or reactants to be deposited on the substrate ([0006], [0107]-[0109]), or through exposing the surface to plasma which creates radicals followed by coating the substrate surface with a chemical vapor deposition, thus creating covalent bonds between the substrate and the formed layer ([0007]) [all of which reading on the claimed layers that are physically or chemically coupled to the polymer bodies]. 
BOYCE fails to teach plasma, or printing or knife coating as the method to apply the layer material onto the substrate. However:
The claimed limitation is a process-by-product claim. It has been established that "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). See MPEP 2113.
BOYCE discloses the claimed surface-structured polymer body, as discussed above. The method of the present invention of using an alternative technique to add a layer onto the substrate does not impart any structure to the polymer body that is materially different from the polymer body disclosed by BOYCE and does not patentably affect the product. Specifically, BOYCE’s polymer body comprises the same substrate and coating materials of the present invention, has the claimed surface area and coat thickness, the claimed deformation type, and the claimed elastic modulus difference between the substrate and coating.
When a product recited in product-by-process format reasonably appears to be the same as or obvious from a product of the prior art, the burden is on applicant to show that the prior art product is in fact different from the claimed product, even though the products may be made by different processes. Cf. In re Thorpe, 777 F.2d 695, 697 (Fed. Cir. 1985).
Regarding the amendment to claim 1 reciting a periodicity of 100 nm to 10 microns, BOYCE discloses periodic patterns ([0124], figs) having a wavelength of 10 nm to 10 mm ([0124], claim 7) [wherein the wavelength reads on the claimed periodicity - see for example, [0010], [0015], fig 3b, [0205]; and BOYCE’s range fully encompassing the claimed range], such as 1 micron, 10 microns, etc. ([0127]) [meeting the claimed range].

Claim 2: BOYCE discloses dimensions from about 0.01 cm2 to about 10 m2 ([0131]) [the rejection applies to the overlapping range of the claimed 100 cm2 to 100 m2]. 
Claim 3: The coating thickness ranges from 10 nm to 1 cm [encompassing the claimed 10 nm – 100 microns], such as 25 nm to 100 microns [reading on the claimed range with sufficient specificity, and wherein the rejection applies to the overlapping range] ([0145]). Examples include thicknesses of 300 nm, 3.5 microns and 5 microns ([0038], [0199], [0201]) [meeting the claimed range of 10 nm – 100 microns]. 
Claim 5: Fig 5 shows a polymer body coated with layers of different materials on top of one another. BOYCE also discloses that more than one layer can be deposited and that the deposition of the layer through chemical vapor deposition (CVD) involves a chemical reaction of a variety of monomer species to be deposited  on the substrate ([0107]-[0109]) [reading on the claimed one layer or layer composite of different materials].
Claims 7 - 9: The deformation can be uniform or graded ([0035], [0041],  figs 23 and 29) [reading on the claimed anisotropic or isotropic, respectively]; can be periodic [as claimed] and graded; the amplitudes [and therefore the deformation type] can also be graded; the topographical pattern can optionally have at least two different periodic patterns and can be oriented in the same or different directions ([0008], [0124]); different combinations of surface patterns can be created ([0067]). Through the use of sequential and/or simultaneous stretching and releasing of the substrate any deformation of the layers can be made ([0013]-[0041], [0044]-[0067], [0093]-[0106], figs 1-29), including reversibly switching the pattern from patterned to flat ([0004]). 
Claim 12: BOYCE discloses a coating having an elastic modulus of 775 MPa and a PDMS substrate having an elastic modulus of 0.45 MPa ([0226]) [reading on the claimed elastic modulus of the material of the polymer body being at least one order of magnitude less than the elastic modulus of the layer material].

Claim Rejections - 35 USC § 103
Claims 2 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over BOYCE et al (US 2014/0017454).
BOYCE’s disclosure is discussed above and is incorporated herein by reference.
Claim 2: BOYCE discloses dimensions from about 0.01 cm2 to about 10 m2 ([0131]) [the rejection applies to the overlapping range of the claimed 100 cm2 to 100 m2]. For the part of the claimed range not covered by BOYCE, a prima facie case of obviousness applies because: the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976; In re Woodruff, 919 F.2d 1575, 16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2131.03 and MPEP 2144.051; merely selecting proportions and ranges is not patentable absent a showing of criticality. In re Becket, 33 U.S.P.Q. 33 (C.C.P.A. 1937). In re Russell, 439 F.2d 1228, 169 U.S.P.Q. 426 (C.C.P.A. 1971); where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” In re Aller, 220F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). One of ordinary skill in the art would have known to vary the size of the substrate through routine experimentation since BOYCE discloses that the material can be used in a variety of applications ([0002]) [wherein each application has its own required substrate size] and for different purposes such as to tune adhesion properties, or for wetting properties or for the desired friction of the surface or to reduce fluid flow drag or for anti-fouling purposes (abstract, [0012], [0190]-[0195]) [again, each use or desired property is meant for a different object having its own particular size], and have thus arrived at the claimed dimension range.
Claim 4: BOYCE broadly discloses depositing layers on the surface of the substrate ([0107]) [reading on more than one layer], with examples of 2 layers ([0222]) and 4 layers (fig 5), and broadly discloses that the wrinkling process can be extended to additional surface layers ([0070]), but is silent regarding a specific range in the number of layers, such as the claimed 10-100 layers. However, it would have been obvious to one of ordinary skill in the art to  have added as many layers as needed or desired, through routine experimentation, since BOYCE is silent regarding a specific number of layers, thus showing to be open to any number of layers and, further, since BOYCE teaches that the method of covering a polymer body with a surface layer can be performed to add additional number of surface layers, and have thus arrived at the claimed 10-100 layers with reasonable expectation of success.

Claims 1 - 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over BOYCE et al (US 2014/0017454) in view of BOEHM et al (DE 10 2012 010635)  and/or EGGENSPIELER et al (WO 2012/031201) and/or YANG et al  (US 2010/0116430)  and/or JIANG et al (US 2012/0212820) and/or HEFT et al (US 2010/0143602).
BOYCE’s disclosure is discussed above and is incorporated herein by reference.
Regarding claims 1 and 18, BOYCE fails to teach plasma, or printing or knife coating as the method to apply the layer material onto the substrate. However, in addition to the rejection above, it is well known in the art that there are many ways to apply coating onto a substrate, including the claimed methods, such as taught by the references below:
BOEHM discloses (see entire document) a material comprising a surface which is made by pulse laser [reading on the claimed print] and by plasma jet (abstract, fig 1) [reading on the claimed atmospheric plasma of claim 1 and plasma jet of claim 18].
EGGENSPIELER discloses (see entire document) a material comprising a  surface which is micro- or nano-patterned coated with a film. The coating can be done by printing [as claimed], such as ink printing; patterns can made by photolithographic approach; and the surface can be plasma treated to obtain better bonding of the film to the substrate, wherein the film is then evaporated on it (pg. 3, l. 10-14; pg. 24, l. 11-14; pg. 19, l. 27 – pg. 20, l. 4).
YANG discloses (see entire document) a surface-structured material comprising a substrate and a coating layer on the substrate. YANG discloses that a variety of techniques are known to those skilled in the art in which to coat a substrate, such as electroplating, spraying [reading on the claimed plasma jet], hot dipping, chemical or ion vapor deposition, and that the choice of technique depends on the substrate, the coating desired and available facilities; and the coating can also be applied by oxidizing the surface by plasma treatment (abstract, [0013], [0044]).
JIANG discloses (see entire document) a surface-structured material comprising a substrate and a coating layer on the substrate. JIANG discloses that any suitable depositing technique can be used to apply the  coating layer onto the substrate such as by thermal evaporation or by sputtering; oxygen plasma treatment is also an option [wherein sputtering reads on plasma jet] (abstract, fig 3, [0042], [0090]).
HEFT discloses (see entire document) a coated substrate, wherein the coating is known in the art to be performed by chemical or physical gas phase depositions, low-pressure and normal pressure plasma techniques ([0005], [0006]) and wherein the invention uses plasma jet and dielectric hindered discharge to coat the surface of the substrate (abstract, [0008], [0010], [0013], [0014]) [reading on the claimed plasma jet and dielectric barrier discharge].
It would have been obvious to one of ordinary skill in the art to have replaced BOYCE’s vapor deposition with BOEHM’s and/or EGGENSPIELER’s and/or YANG’s and/or JIANG’s and/or HEFT’s coating methods, including plasma jet, dielectric barrier discharge, printing, sputtering, spraying, and dipping, since the references teach that said methods are interchangeable with BOYCE’s vapor deposition and that a skilled artisan would know how to choose the best technique depending on the substrate, the coating desired and available facilities.


Response to Arguments
Applicant's arguments filed 8/16/21 have been fully considered but they are not persuasive. 

Applicant submits that the amendment to claim 1 reciting a periodicity of 100 nm to 10 microns is neither anticipated not rendered obvious by BOYCE.
Applicant’s argument is not persuasive. BOYCE discloses periodic patterns ([0124], figs) having a wavelength/periodicity of 10 nm to 10 mm ([0124], claim 7), fully encompassing the claimed range, and gives examples of 1 micron, 10 microns, etc. ([0127]), meeting the claimed range of 100 nm (0.1 microns) to 10 microns.

Applicant submits that claim 4 now reads 10 – 100 layers which is outside the range disclosed by BOYCE.
Applicant’s argument is not persuasive. BOYCE broadly discloses depositing layers on the surface of the substrate ([0107]), thus reading on more than one layer, with examples of 2 layers ([0222]) and 4 layers (fig 5), and broadly discloses that the wrinkling process can be extended to additional surface layers ([0070]). In light of such disclosure, it would have been obvious to have added as many layers as needed, through routine experimentation, both because BOYCE is silent regarding a specific number of layers, thus showing to be open to any number of layers and, further, because BOYCE teaches that the method of covering a polymer body with a surface layer can be performed to add additional number of surface layers.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCES TISCHLER whose telephone number is (571)270-5458.  The examiner can normally be reached on Monday-Friday, 8:00 AM - 8:00 PM EST, midday flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Seidleck can be reached on 571-272-1078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRANCES TISCHLER/Primary Examiner, Art Unit 1765